Judgment and order of the Municipal Court affirmed, with costs. No opinion. Jenks, Gaynor and Miller, JJ., concurred; Hooker and Rich, JJ., dissented on the following ground: The allegation of the' authority of the defendant’s.agent McBride is denied by the answer; there is no claim he had actual authority, and the proof of his ostensible' authority is merely that he was called general manag.er and had an office in defendant’s building. This is insufficient. (Camacho v. Hamilton Bank Note & Eng. Co., 2 App. Div. 369, 371.)